Dear Mr. King,
This office is in receipt of your opinion request dated September 8, 1995. You present an inconsistency between two recent Acts of the 1995 Regular Session, Act 995 and Act 1036 regarding a police officer's right to retain the driver's license of an individual cited for a traffic offense.
Act No. 995 (1995) amends and reenacts LSA-R.S. 32:411 to authorize that certain persons shall be released upon the signing of the `promise to appear' portion of the traffic citation. Specifically, LSA-R.S. 32:411(A)(4), as enacted by Act 995, states:
      Whenever any person who resides in this state is arrested and charged with a violation of the Louisiana Highway Regulatory Act or any municipal or parish ordinance regulating traffic to any parish or municipality such person shall be released on his own recognizance upon signing the promise to appear section of the traffic citation.
Act No. 1036 (1995), amended and reenacted LSA-R.S. 32:411 to read, in applicable part, as follows:
      A. Except as is otherwise specifically provided in this Section, the deposit of a driver's license in connection with the issuance of a citation alleging the commission of a traffic offense is prohibited.
      B. (1) An arresting officer may retain the driver's license of an operator of a motor vehicle when that operator has been issued a citation alleging that the operator was:
             (a) Operating the motor vehicle under the influence of alcohol or controlled substances.
             (b) Exceeding the speed limit by fifteen miles per hour or more.
             (c) Exceeding the speed limit in a school zone.
(d) Driving with a suspended license.
(e) Drag racing.
             (f) Cited for failure to maintain compulsory security.
      (2) An arresting officer may retain the driver's license of an operator when the operator was involved in an accident in which a person was injured, or when an operator is alleged to have committed the same offense twice within a period of one hour.
These provisions appear to be in conflict with each other. Act 995 mandates the release of a traffic violator if he or she signs a appearance clause of the citation. In contrast, Act 1036 provides for specific instances when the officer may retain a violator's driver's license.
When two Acts enacted in the same legislative session are in irreconcilable conflict with one another, the Act enacted last will prevail as "the latest expression of legislative intent."State in the Interest of Write, 408 So.2d 1123, 1124
(La.App. 1st Cir. 1981).
Act 995 (1995) received final passage on May 31, 1995, while Act 1036 (1995) received final passage on June 15, 1995. Accordingly, Act 1036 (1995) is the latest expression of legislative will. Any retention of an individual's driver's license by an arresting officer pursuant to the commission of a traffic offense must conform with the provisions of Act 1036 (1995).
I trust this adequately answers your question. Should you require further assistance, please contact our office.
Very truly yours,
                               RICHARD P. IEYOUB Attorney General
                               BY: JAMES M. ROSS Assistant Attorney General